Citation Nr: 0308264	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  02-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date for a 100 percent 
evaluation for jejunal stromal sarcoma between May 5, 1996 
and February 14, 2000.

2.  Eligibility for Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Wichita, Kansas.

In February 2002, the veteran submitted a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) for compensation purposes.  As this 
claim is not inextricably intertwined with those now on 
appeal, it is referred to the RO for appropriate action.

A hearing on the two claims that are on appeal was held 
before a Decision Review Officer at the RO in February 2002.  
A transcript of the hearing is of record.

In December 2001, the RO notified the veteran that it 
proposed to reduce the evaluation for jejunal stromal sarcoma 
from 100 percent to 20 percent from an effective date of 
March 2, 2002.  The notice, which was accompanied by a rating 
decision, was dated December 10, 2001.  On January 10, 2002, 
the RO received from the veteran a written request for a 
personal hearing on the proposed rating reduction.  However, 
a hearing to address the issue of the propriety of the 
proposed rating reduction was never held.  The February 2002 
personal hearing did not constitute such a hearing; rather, 
as the hearing officer stated, it concerned only the two 
claims that were the subjects of perfected appeals.  Rather 
than providing the requested predetermination hearing, the RO 
in May 2002 sent the veteran a rating decision reducing the 
rating of his jejunal stromal sarcoma from 100 percent to 20 
percent from an effective date of August 1, 2002.  However, 
when a rating 


reduction is proposed, a predetermination hearing must be 
held if one is requested by the claimant within 30 days after 
the date of the notice of the proposed reduction.  38 C.F.R. 
§ 3.105(i) (2002).  The veteran 's request for a 
predetermination hearing was submitted within the time 
prescribed by regulation.  Therefore, a predetermination 
hearing should have been held.  Moreover, the applicable 
regulation provides that if a predetermination hearing is 
timely requested, benefit payments shall be continued at the 
previously established level pending a final determination 
concerning the proposed action.  This matter is brought to 
the RO's attention for action deemed appropriate.


REMAND

The claims on appeal must be remanded so that the veteran may 
be given the hearing before the Board that, it is apparent 
from the claims file, he has properly requested.  See 
38 C.F.R. § 19.9 (2002).

In VA Form 9, Appeal, received in December 2001, the veteran 
requested a hearing before a traveling member of the Board at 
a RO.  In a VA Form 21-4138 that he submitted in February 
2002, the veteran amended his request, indicating he wanted 
to have a hearing before the Board at the Central Office of 
VA in Washington, D.C.  In October 2002, the Board notified 
him by letter than such a hearing had been scheduled for a 
date in January 2003.  In November and December 2002, the 
veteran wrote the Board requesting that his hearing before 
the Board be postponed and the form of the hearing changed to 
a videoconference hearing, in which he could participate from 
the RO.  

It appears that, in effect, the veteran canceled his requests 
for Travel Board and Central Office hearings and submitted a 
separate request for a videoconference hearing.  A claimant 
may withdraw a request for a hearing before the Board at any 
time before the date of the hearing.  38 C.F.R. § 20.702(e) 
(2002).  A claimant may request a hearing before the Board 
when submitting the substantive appeal or any 


time thereafter, subject to the restrictions in Rule 1304 
(38 C.F.R. § 1304).  38 C.F.R. § 20.703 (2002).  The 
restrictions of Rule 1304 do not apply in this case, and the 
veteran's request for a videoconference hearing was valid.

No videoconference hearing has been scheduled.  Therefore, 
the claims must be remanded so that the RO may schedule the 
veteran for such a hearing.

Accordingly, this case is REMANDED for the following action:

The RO should schedule the requested 
hearing by videoconference before a 
member of the Board and provide the 
veteran with due notice thereof.

After the hearing has been held, the case should be 
returned to the Board.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


